PER CURIAM.
Following this court’s opinion reported in Green v. Green, 484 So.2d 1269 (Fla. 3rd DCA 1986), the matter recurred in the trial court for the purpose of fixing permanent periodic alimony in accordance with said opinion and mandate. The trial judge awarded $400 a month as permanent periodic alimony for a period of thirty-four months. The wife having remarried between the date of the original opinion and the hearing to fix periodic alimony, he awarded it retroactive. Based on the conflicts in the evidence before him, we find no error and affirm. Marcoux v. Marcoux, 464 So.2d 542 (Fla.1985); Canakaris v. *943Canakaris, 382 So.2d 1197 (Fla.1980); McDonald v. McDonald, 368 So.2d 1283 (Fla.1979); Kozak v. Kozak, 507 So.2d 718 (Fla. 3d DCA 1987).
Affirmed.